DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30, filed November 03, 2021 are the subject matter of this Office Action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendments, filed 11/03/2021 are acknowledged. Applicant has amended the scope of independent claims 1 and 17, comprising the administration of a single agent dose of paclitaxel of about 100-125 mg/m2 paclitaxel, administered without other anticancer pharmaceutical agents, then co-administering an effective dose of relacorilant with an effective reduced dose of paclitaxel. 
In response to the amendment, the pending 35 U.S.C 102(a)(1) rejection of claims 1-30 by Hunt (US2018/0071255 published 03/15/2018) has been withdrawn as the methodology of Hunt doesn’t embrace the administration of a single agent dose of paclitaxel of about 100-125 mg/m2 paclitaxel prior to the combination of relacorilant and effective reduced dose of paclitaxel. 
 Applicant's arguments, filed 11/03/2021 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They 
 
Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 is directed to a method of treating cancer, comprising administering to a patient in need of treatment for said cancer: A single agent dose of paclitaxel of about 100 mg/m2 to about 125 mg/m2 paclitaxel administered without other anticancer pharmaceutical agents, then a) an effective dose of relacorilant; and b) an effective reduced dose of paclitaxel for co-administration with said effective dose of relacorilant, wherein said effective reduced dose of paclitaxel is reduced by an amount of about 20% to about 35% from said single agent dose of paclitaxel when co-administered with relacorilant; wherein a) and b) are performed at times effective to provide the patient with an effective level of relacorilant and an effective level of paclitaxel at the same time, whereby the cancer is treated.
 
Claim 17 is directed to a method of treating cancer, comprising administering to a patient in need of treatment for said cancer: A single agent dose of paclitaxel of about 100 mg/m2 to about 125 mg/m2 paclitaxel administered without other anticancer pharmaceutical agents, then a) an effective dose of relacorilant; and b) an effective reduced dose of paclitaxel, wherein said paclitaxel has a single agent dose of about 100 mg/m2 to about 125 mg/m2 when administered without other pharmaceutical agents, wherein said effective reduced dose of paclitaxel is between about 60 mg/m2 to about 95 mg/m2 when co-administered with relacorilant; wherein a) and b) are performed at times effective to provide the patient with an effective level of relacorilant and an effective level of paclitaxel at the same time, whereby the cancer is treated.
  The metes and bounds of the subject matter of claims 1 and 17 are unclear as there are multiple interpretations of the dosing cycle of paclitaxel to the subject in need.  Paragraphs [0025]-[0029] of the specification defines “administration” and embraces both continuous administration of the therapeutic agents, as well as intermittent administration of the therapeutic agents. The terms “co-administration”, “concomitant administration”, “combined administration”, “combination treatment”, and the like refer to the administration of at least two pharmaceutical agents to a subject to treat a disease or condition. The two agents may be administered simultaneously, or sequentially in any order during the entire or portions of the treatment period. The at least two agents may be administered following the same or different dosing regimens. Such agents may include, for example, e.g., relacorilant and another drug, which may be, e.g., a drug useful in treating hypercortisolism, may be a drug useful in treating cancer, or another therapeutic agent. In some cases, one agent is administered following a scheduled 
One interpretation of the methodology embraced in claims 1 and 17 is that the claim requires more than one “administration” of paclitaxel. In this interpretation, there is a first administration of paclitaxel is the 100-125 mg/m2 dose, then, the second dose which is 20-35% of the first dose, is co-administered with relacorilant. Based on this interpretation, paclitaxel is administered intermittently, the first administration is 100-125 mg/m2
As disclosed above, the phrase “administering” is only recited once in the claim and brings to light an alternative interpretation of the metes and bounds of the subject matter in the claims.  An alternative interpretation is that since “administering” is only recited once, continuous dosing of paclitaxel and the effective reduced dose of paclitaxel embraced by the claims, and does not require an intermittent “stop” period of administering the single agent dose, before “starting” the effective reduced dose of paclitaxel. 
 As recited in MPEP 2173.05 (a) claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.  In the instant case, Applicant has failed to do so regarding the administration cycle of paclitaxel in the subject in need. 
Conclusion
In view of the rejection set forth above, no claim is allowed.  
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628